COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Derrick Dontrell Bonner v. The State of Texas

Appellate case number:      01-15-01093-CR,
                            and 01-15-01094-CR

Trial court case number:    14-DCR-066830,
                            and 14-DCR-066831

Trial court:                434th District Court of Fort Bend County

       Appellant, Derrick Dontrell Bonner, timely filed notices of appeal of the
judgments of conviction signed on November 20, 2015, in the underlying proceedings. In
this Court, appellant filed his brief in Cause No. 01-15-01093-CR on July 27, 2016, and
in Cause No. 01-15-01094-CR on August 30, 2016.
       On August 4, 2016, the State filed in each appeal a “Motion to Remand the Case
to the Trial Court for the Trial Court to Enter Judicial Signature and for Extension of
Time to File Appellee’s Brief until Such Findings are Entered.” We deny the motion to
remand the case and dismiss as moot the motion for an extension of time to file the
State’s brief.
       On August 26, 2016, the State filed in each appeal a second “Motion for Extension
of Time,” requesting an extension of time to “60 days after the motion to enter signature
is denied.” We grant the August 26, 2016 motion. The State’s brief in each appeal is
due no later than 60 days from the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                     Acting individually

Date: September 8, 2016